DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 15-32 are allowed.
Regarding claim 15, the prior art of record does not disclose alone or in combination:
A control device for controlling an electrical drive, comprising: an electrical machine comprising a stator and a rotor; a first converter stage connected to terminals of phase-windings of the stator; and a second converter stage connected to intermediate points of the phase-windings of the stator, each of the phase-windings comprising a first portion between the terminal and the intermediate point of the phase- winding under consideration, and each of the phase-windings comprising a second portion in addition to the first portion of the phase-winding under consideration; and a computing system configured to: determine first component currents and second component currents so that torque is generated in accordance with electrical machine control and magnetic levitation force is directed to the rotor in accordance with levitation control when the first portions of the phase-windings carry both the first and second component currents and the second portions of the phase-windings carry at least the first component currents, determine first reference currents for the first converter stage on the basis of the determined first and second component currents, the first reference currents depending on a reference torque and on a reference magnetic levitation force, and determine second reference 

Regarding claim 19, the prior art of record does not disclose alone or in combination:
An electrical drive, comprising: an electrical machine comprising a stator and a rotor; a first converter stage connected to terminals of phase-windings of the stator; a second converter stage connected to intermediate points of the phase-windings of the stator, each of the phase-windings comprising a first portion between the terminal and the intermediate point of the phase- winding under consideration, and each of the phase-windings comprising a second portion in addition to the first portion of the phase-winding under consideration; and a control device configured for determining first reference currents for the first converter stage and for determining second reference currents for the second converter stage, wherein the control device comprises a computing system configured to: determine first component currents and second component currents so that torque is generated in accordance with electrical machine control and magnetic levitation force is directed to the rotor in accordance with levitation control when the first portions of the phase-windings carry both the 5Docket No. 8644-0012 Appln. No. 15/737,542 first and second component currents and the second portions of the phase-windings carry at least the first component currents, determine the first reference currents for the first converter stage on the basis of the determined first and second component currents, the first reference currents depending on a reference torque and on a reference magnetic levitation force, and determine the second reference currents for the second converter stage on the basis of at least the determined second component currents, the second reference currents depending on the reference magnetic levitation force.

Regarding claim 23, the prior art of record does not disclose alone or in combination:
first reference currents for the first converter stage on the basis of the determined first and second component currents, the first reference currents depending on a reference torque and on a reference magnetic levitation force; and determining second reference currents for the second converter stage on the basis of at least the determined second component currents, the second reference currents depending on the reference magnetic levitation force.

Regarding claim 27, the prior art of record does not disclose alone or in combination:
A non-transitory computer readable medium encoded with a computer program for controlling an electrical drive equipped with an electrical machine comprising a stator and a rotor, a first converter stage connected to terminals of phase-windings of the stator, and a second converter stage connected to intermediate points of the phase-windings of the stator, each of the phase-windings comprising a first portion between the terminal and the intermediate point of the phase-winding under consideration, and each of the phase-windings comprising a second portion in addition to the first portion of the phase-winding under consideration, the computer program comprising computer executable first reference currents for the first converter stage on the basis of the determined first and second 10Docket No. 8644-0012 Appln. No. 15/737,542 component currents, the first reference currents depending on a reference torque and on a reference magnetic levitation force; and determine second reference currents for the second converter stage on the basis of at least the determined second component currents, the second reference currents depending on the reference magnetic levitation force.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 15, 19, 23, and 27, the prior art of record does not disclose alone or in combination:
A control device for controlling an electrical drive, comprising: an electrical machine comprising a stator and a rotor; a first converter stage connected to terminals of phase-windings of the stator; and a second converter stage connected to intermediate points of the phase-windings of the stator, each of the phase-windings comprising a first portion between the terminal and the intermediate point of the phase- winding under consideration, and each of the phase-windings comprising a second portion in addition to the first portion of the phase-winding under consideration; and a computing system configured to: determine first component currents and second component currents so that torque is generated in accordance with electrical machine control and 2Docket No. 8644-0012 Appln. No. 15/737,542 magnetic levitation force is directed to the rotor in accordance with levitation control when the first portions of the phase-windings carry both the first reference currents for the first converter stage on the basis of the determined first and second component currents, the first reference currents depending on a reference torque and on a reference magnetic levitation force, and determine second reference currents for the second converter stage on the basis of at least the determined second component currents, the second reference currents depending on the reference magnetic levitation force, this is a non-obvious improvement over the state of the art in motor controls and should be allowable for the reasons above.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846